EvaNS, C. J.
Tbe statute under attack is Chapter 53 of tbe Acts of tbe Thirty-sixth General Assembly (Section 1989-a61 et seq., Supplemental Supplement, 1915). This 'statute provides for tbe selection of so-called trustees in a drainage district, who shall be charged with tbe duty of repair and maintenance of tbe drainage improvement constructed in tbe district. Large powers purport to be given to tbe trustees, pursuant to such statute, and it is averred that tbe power thus conferred is in violation of various provisions of tbe Constitution of tbe state and of tbe Constitution of tbe United States. Under tbe record before us, a preliminary question stands between tbe plaintiffs and a consideration of the constitutional objections presented by them.
The district in question comprises 51,000 acres. It was established in 1905. Tbe drainage improvement, consisting of a main drain 19 miles in length and many laterals, was completed in due course, at a cost to tbe district of $172,000. We infer from tbe record that tbe main drain and many of tbe laterals were open ditches, and that in time they suffered more or less in their efficiency by tbe deposit of silt therein. After tbe expiration of 10 years, to wit, in 1915, a petition was presented to tbe board of supervisors for tbe appointment of trustees, pursuant to tbe statute already referred to, with a view of cleaning out tbe silt deposits which bad accumulated since tbe construe*70tion of the drain. The board of supervisors granted that petition, and set the statute in motion to that end. The trustees were selected in the manner provided by the statute. They employed an engineer, who reported the nature of the repairs required and the probable cost thereof at $96,000. The report was adopted by the trustees, and contracts were let to one Whitney for the dredging of the various open drains. Whitney has performed the work almost to completion, at a cost of about $84,000. The assessed value of the real estate in the district is about $3,500,000. The plaintiffs were all signers of the petition referred to. During the two years when Whitney’s work was in progress, they all stood by and saw the work done and the expense incurred and the benefits that accrued to them respectively, without objection. That is to say, they have deferred their challenge of the statute until after they have secured the benefits of the performance of Whitney’s contract. To this statement there should be the qualification that, at one time, a protest was filed with the trustees by some of the plaintiffs. The exact nature and scope of the protest are not disclosed, because it was not preserved. The utmost that can fairly be said, under the evidence, is that they insisted that the cost of the repair should be paid for out of the repair fund on hand, which is variously estimated in the testimony at from $9,000 to $20,000.
The repair was of such a nature that it could not be partially performed with any resulting benefit. It involved the dredging of the entire course of the various drains. It involved a removal of all bridges for that purpose. The work was done with a floating dredge boat. It is made to appear that the dredging would have to be carried forward to the full length of the drain, in order to be serviceable at all. Nor does it appear that such alleged protest was made before the contract was entered into. There is no claim made here that the work contracted for was unnecessary, or that the cost thereof was unreasonable. The plaintiffs, having set the statute in motion, and having secured its objective in the form of benefit to themselves, could not lift the equitable estoppel thus created, if any, by merely protesting against the reasonable cost thereof. Especially would this be so where it does not appear that the protest was made before the cost was contracted for, or before substantial benefits *71had accrued therefrom to the protesting parties. Even if we were to hold the statute itself unconstitutional, the facts here' appearing would furnish a sufficient basis for equitable relief, as against the plaintiffs, for benefits voluntarily sought and received. The classification upon which benefits were assessed had been fixed in the original proceedings. This classification was in no-manner departed from in the matter of assessing benefits for the repair work. Such classification was known to the plaintiffs at the time of the petition for the repair. By such petition they may well be deemed to have consented to such classification and to their liability for benefits proportionate to such classification.
For the reasons here indicated, we think the plaintiffs are equitably estopped from now challenging the constitutionality of the statute in reference to this proceeding. ¥e shall not, therefore, inquire into the constitutionality of the same. Thompson v. Mitchell, 133 Iowa 527. The decree entered below is, accordingly, — Affirmed.
All the justices concur.